Citation Nr: 0712545	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-25 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than August 13, 
2001, for the assignment of a total rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran served on active duty from June 1994 to January 
1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted TDIU effective December 9, 2002.  The veteran 
appealed, contending that an earlier effective date was 
warranted.  A subsequent August 2003 rating decision made the 
TDIU effective from August 13, 2001.

The veteran provided testimony before personnel at the RO in 
October 2004, and before the undersigned Acting Veterans Law 
Judge in September 2006.  Transcripts of both hearings have 
been associated with the veteran's VA claims folder.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran's claim of entitlement to a TDIU was received 
by VA on November 13, 2000.

3.  The medical and other evidence of record reflects that it 
was factually ascertainable that the veteran was unemployable 
due to her service-connected disabilities at the time she 
filed her November 2000 TDIU claim.


CONCLUSION OF LAW

The criteria for an earlier effective date of November 13, 
2000, for the assignment of a TDIU are met.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.340, 3.400, 4.3, 4.16 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The United States Court of Appeals for Veterans' Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
sent pre-adjudication notice by a March 2001 letter which 
informed her of VA's basic duties to assist and notify.  She 
was subsequently sent additional letters dated in January 
2004 and April 2006 which specifically addressed her claim 
for an earlier effective date.

Taken together, these letters informed the veteran of the 
evidence necessary to substantiate her current appellate 
claim, what information and evidence she must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in her possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, the April 2006 letter included the specific 
information regarding disability rating(s) and effective 
date(s) mandated by the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which she might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

The Board further notes that adjudication of a claim for an 
earlier effective date is based upon evidence already in the 
claims folder; the resolution of the claim depends upon when 
certain document(s) were either received by VA and/or 
promulgated to the veteran.  Consequently, there is no 
additional development that can be conducted, nor any other 
records which can be obtained, which would substantiate the 
veteran's claim.  

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

The veteran contends that she is entitled to an earlier 
effective date for the assignment of her TDIU.  Although she 
initially contended that the effective date should be from 
July 2000, when she filed new increased rating and service 
connection claims, she clarified at her September 2006 
hearing that she was seeking an effective date from the time 
she filed her TDIU claim in November 2000.  She maintains 
that she was unemployed at that time.

Legal Criteria.  It is the established policy of the VA that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  A total disability will be considered to 
exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  A total 
disability may or may not be permanent.  Total ratings will 
not be assigned, generally, for temporary exacerbations or 
acute infectious diseases except where specifically 
prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating as set forth in 38 C.F.R. § 4.16(a), such case is 
entitled to extraschedular consideration in accordance with 
38 C.F.R. § 3.321.  

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Id.

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(o)(2).

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  
Any communication or action, indicating an intent to apply 
for one or more benefits, under the laws administered by VA, 
from a claimant may be considered an informal claim.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. § 3.151, 
an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. 3.155.

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen" where the claim 
is for an already service-connected condition.  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a claim 
for compensation denied because the service-connected 
disability was not of compensable degree.  

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).

The Federal Circuit, in Rodriguez, supra, pointed out that 
for purposes of establishing the requirements and procedures 
for seeking veterans' benefits, a claim, whether "formal" or 
"informal" must be "in writing" in order to be considered a 
"claim" or "application" for benefits, and that the 
provisions of 38 C.F.R. § 3.1(p) defines "claim," informal as 
well as formal, as a "communication in writing."  Further, 
the Federal Circuit stated that when 38 C.F.R. § 3.155(a) 
refers to "an informal claim," it necessarily incorporates 
the definition of that term in 38 C.F.R. 
§ 3.1(p) as a "communication in writing."  The Federal 
Circuit also pointed out the provisions of 38 C.F.R. § 
3.155(a) make clear that there is no set form that an 
informal written claim must take.  All that is required is 
that the communication "indicat[e] an intent to apply for one 
or more benefits under the laws administered by the 
Department," and "identify the benefits sought."

Analysis.  In the instant case, the Board finds that the 
veteran is entitled to an effective date of November 13, 
2000, for the assignment of her TDIU.

The record reflects that the veteran submitted a VA Form 21-
8940 (Application for Increased Compensation Based Upon 
Unemployability) which was received by VA on November 13, 
2000.  Although various increased rating and service 
connection claims had been previously submitted in July 2000, 
the veteran did not indicate at that time that she was 
unemployable due to these disabilities, or that she was 
seeking TDIU.  No other written communication was otherwise 
received by VA prior to November 13, 2000, in which she 
indicated that she was seeking such benefits.  Thus, the date 
of claim, in this case, is November 13, 2000.  Accordingly, 
the Board must determine whether it was factually 
ascertainable within one year of that date through August 13, 
2001, that the veteran was unable to obtain and/or maintain 
substantially gainful employment.

Although service connection was actually established for 
several disabilities by rating decisions promulgated after 
November 13, 2000, for the purposes of this appeal the 
veteran had the following service-connected disabilities as 
of that date: major depression, evaluated as 30 percent 
disabling; hypertension with mild left ventricular 
hypertrophy, evaluated as 30 percent disabling; migraine 
headaches, evaluated as 30 percent disabling; chronic lumbar 
strain, evaluated as 20 percent disabling; tendonitis of the 
right wrist, evaluated as 10 percent disabling; iron 
deficiency anemia, evaluated as noncompensable (zero percent 
disabling); scar, residual of mole removal, left cheek, 
evaluated as noncompensable; and scar, residual of left 
breast biopsy, evaluated as noncompensable.  The major 
depression was subsequently increased to 50 percent 
disabling, effective August 13, 2001, and the iron deficiency 
anemia was increased to 10 percent, effective December 9, 
2002.  Based on the foregoing, the veteran had a combined 
disability rating of 80 percent at the time she filed her 
TDIU claim in November 2000.  See 38 C.F.R. § 4.25.  However, 
even though she had a combined rating in excess of 70 
percent, she did not have a single service-connected 
disability rated as 40 percent or more until her major 
depression was increased to 50 percent, effective August 13, 
2001.  She has not expressed disagreement with the effective 
date for that increased rating, and, thus, that issue is not 
currently before the Board.  See 38 C.F.R. §§ 20.200, 20.302.  
Consequently, the veteran did not satisfy the requirements of 
38 C.F.R. § 4.16(a) for consideration of a TDIU on a 
schedular basis prior to August 13, 2001.

The Board must now address whether the record reflects the 
veteran was entitled to a TDIU on an extraschedular basis 
prior to August 13, 2001.  See 38 C.F.R. §§ 3.321, 3.341, 
4.16(b).

In this case, there is evidence of record which supports a 
finding that it was factually ascertainable that the veteran 
was unable to engage in substantially gainful employment due 
to her service-connected disabilities at the time she filed 
her TDIU claim on November 13, 2000.  Specifically, records 
from the Social Security Administration (SSA), to include a 
September 2001 Administrative Law Judge (ALJ) decision.  In 
pertinent part, the ALJ found that the veteran had not 
engaged in any substantial gainful activity since February 
2000; that she had severe impairments from hypertension, 
degenerative joint disease (i.e., low back), post-traumatic 
stress disorder (PTSD), major depression, and cardiomyopathy; 
that she was unable to perform the requirements of her past 
relevant work; that her residual functional capacity for the 
full range of sedentary work was reduced by additional 
limitations; that she had a high school diploma and a semi-
skilled work background, but had not acquired any skills that 
were transferable to other skilled or semi-skilled work 
within her residual functional capacity; and that considering 
her additional limitations, she could not make an adjustment 
to any work that existed in significant numbers in the 
national economy.  As the disabilities mentioned by the ALJ 
are essentially service-connected disabilities, it does tend 
to support a finding of unemployability at the time of the 
November 2000 claim.

Additional evidence in support of the veteran's claim 
includes an October 2001 VA general medical examination, 
which stated, among other things, that an opinion was 
requested as to the effect of service-connected disabilities 
from the veteran's ability to work.  With respect to this 
request, the examiner stated that the veteran did relate her 
extensive fatigue and lack of energy and constant headaches, 
bilateral hand pain, her depression, all of which were 
service-connected conditions and contributed to her inability 
to work.  Although not explicit, this opinion does indicate 
the veteran is unemployable due to service-connected 
disabilities.  

The Board acknowledges that both the September 2001 SSA ALJ 
decision and the October 2001 VA general medical examination 
were both promulgated subsequent to the current effective 
date of August 13, 2001.  Further, the Board notes that VA is 
not bound by the findings of the ALJ decision.  Nevertheless, 
the Board also notes that it does provide significant 
probative evidence in favor of finding the veteran was 
unemployable due to her service-connected disabilities at the 
time of the November 2000 claim, especially combined with the 
October 2001 VA general medical examination report.  
Moreover, no competent medical evidence is of record which 
indicates the veteran was capable of substantially gainful 
employment at the time she filed her claim on November 
13,2000.

The Board also reiterates that it is VA policy to resolve all 
reasonable doubt in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  Consistent with this policy is 
the regulatory provisions of 38 C.F.R. § 4.3 which mandates 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant.  In Gilbert, supra, the 
Court stated that "a veteran need only demonstrate that there 
is an 'approximate balance of positive and negative evidence' 
in order to prevail."  The Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.  

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that it was factually ascertainable that she was 
unable to obtain and/or maintain substantially gainful 
employment due to her service-connected disabilities at the 
time she filed her TDIU claim on November 13, 2000.  
Accordingly, she is entitled to the assignment of a TDIU on 
an extraschedular basis effective from that date.  Thus, the 
benefit sought on appeal is allowed. 

ORDER

Entitlement to an earlier effective date of November 13, 
2000, for the assignment of a TDIU is granted, subject to the 
law and regulations applicable to the payment of monetary 
benefits.


____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


